COURT OF APPEALS FOR THE
                                 FIRST DISTRICT OF TEXAS AT HOUSTON

                                       NOTICE OF ORDER ON MOTION

Cause number:           01-10-00296-CV
Style:                  Latrice Williams
                        v Dana Lee
                  *
Date motion filed :     March 19, 2013
Type of motion:         Appellant’s Motion to Extend Time to File the Brief
Party filing motion:    Appellant
Document to be filed:   Appellant’s brief

         Appellant’s request for an extension of time to file a brief is GRANTED. Any additional relief
         requested in appellant’s motion is DENIED. Any further arguments regarding the accuracy of the
         appellate record should be included in appellant’s brief.

         Appellant’s brief was originally due on March 14, 2013. The deadline to file appellant’s brief is
         extended to May 28, 2013.

Judge's signature: /s/ Evelyn V. Keyes
                   Acting individually       Acting for the Court

                  Panel consists of ______________________________.

Date: April 26, 2013




November 7, 2008 Revision